DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending.

Response to Arguments
The objection to Claim 1 is withdrawn.

Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. 

Regarding Claim 1, Applicant asserts that Li (US 2017/0053604) fails to disclose “the brightness of the electrophoretic display is increased when… the vector is greater than or equal to zero”.  Applicant’s argument is based on Li’s figure 2A @207 which “sets the backlight level to the reference backlight  brightness level”. 
The Examiner respectfully disagrees with Applicant’s interpretation of Li’s disclosure. 
	The claimed “vector” is defined by Applicant in ¶0038, “As shown in FIG. 7, it can be sensed that the vector perpendicular to the electrophoretic display panel 101 (i.e., vector z) is greater than zero, that is, the normal direction of the display surface of the electrophoretic display panel 101 is upward.  As shown in FIG. 8, it can be sensed that the vector z is smaller than zero, that is, the normal direction of the display surface of the electrophoretic display panel 101 is downward”.  The “y” axis used by Li corresponds exactly with the “z” axis or “the vector” used in the claims.

This teaching may be traversed by claiming the vector relationship between the applicants display screen and ambient light sensor

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “the motion sensor” should read “a motion sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2012/0182308) in view of Li (US 2017/0053604) and  Agarwal (US 2020/0142578).  All reference is to Chang unless otherwise indicated.

Regarding Claims 1 and 7 (Currently Amended), Chang teaches a display device and a method of using a display device, comprising:
an electrophoretic display panel [fig. 1 @110 teaches electronic paper display which is equivalent to an electronic ink display and an electrophoretic display];
an ambient light sensor [fig. 1 @130] adjacent to the electrophoretic display [fig. 1 illustrates electric paper 110 and light sensor 130 are adjacent] and configured to sense ambient light illumination [¶0020]; and
a processor [fig. 1 @120] configured to increase brightness [construed as increase the transparency of the pixels 112] of the electrophoretic display panel [¶0020, “The controller 120 is used to control the pixels 112 of the electric paper 110 to adjust the transparency of the electric paper 110 “; ¶0023, “the charged particles 119 
Chang does not teach a motion sensor configured to sense a vector change of the electrophoretic display panel and a vector perpendicular to the electrophoretic display panel; a use sensing module configured to sense a use signal of the electrophoretic display panel; the brightness of the electrophoretic display panel is increased when the vector change is received and the vector is greater than or equal to zero and the ambient light illumination is less than or equal to a set value; and wherein the brightness of the electrophoretic display panel is increased when the use signal is received and the vector is greater than or equal to zero and the ambient light illumination is less than or equal to a set value
Li teaches a motion sensor [fig. 5 @522] configured to sense a vector perpendicular to the display panel [fig. 2D @y, ¶0033, “The y axis is perpendicular to the display plane of the electronic device, the positive axis of the y-axis may point from the side of the display screen (front face of the electronic device, for example) and away from the electronic device and the xz plane”]; 
a use sensing module configured to sense a use signal of the display panel [¶0041, “the electronic device may further detect in step 203 whether it is being actively used by the user”]; 
wherein the brightness of the display panel is increased [fig. 2A @205 and 206] when a distance signal [¶0043 signal indicative of measured distance exceeding a threshold] is received [fig. 2A @203 is Yes] and the vector is greater than or equal to zero [fig. 2E @236, screen is oriented face up and vector (fig. 2D @y is positive] and the ambient light illumination is less than or equal to a set value [construed as at the value used to determine the “reference backlight brightness” in fig. 2A @201 ]; and
wherein the brightness of the display panel is increased [fig. 2A @205 and 206] when the use signal [¶0043 user input] is received [fig. 2A @203 is Yes] and the vector is greater than or equal to zero [fig. 2E @236, screen is oriented face up and vector (fig. 2D @y is positive] and the ambient light illumination is less than or equal to a set value [construed as at the value used to determine the “reference backlight brightness” in fig. 2A @201 ]
Before the Application was filed it would  have been obvious  to one of ordinary skill in the art to incorporate sensors to determine the orientation of an ambient light sensor relative to a light source, as taught by Li, into the display device taught by Chang in order to determine if the ambient light value measured by the device light sensor accurately reflects the actual ambient light level
Chang in view of Li does not teach the motion sensor configured to sense a vector change of the display panel
Agarwal teaches a motion sensor [fig. 2A @182] configured to sense a vector change of the display panel [¶0107-0108]
Before the Application was filed it would  have been obvious to one of ordinary skill in the art to incorporate a motion sensor capable of detecting movement of the device as a vector change, as taught by Agarwal, into the display device taught by Chang in view of Li, in order to detect device movement by an inertial movement sensor 

Regarding Claim 2 (Original), Chang in view of Li and Agarwal teaches the display device of Claim 1, wherein 
the use sensing module comprises a touch sensing unit, an operation sensing unit [Li: ¶0043 teaches receiving a user operation] or a combination 
thereof [alternative limitations not addressed]

Regarding Claim 3 (Original), Chang in view of Li and Agarwal teaches the display device of Claim 2, wherein 
the operation sensing unit comprises a keyboard, a mouse, an operation key [Agarwal: fig. 3(a) @301, ¶0134, “region 301 corresponding to a brightness control UI element”] or a combination thereof.

Regarding Claim 6 (Original), Chang in view of Li and Agarwal teaches the display device of Claim 1, wherein 
the electrophoretic display panel [fig. 1 @110], the motion sensor [Li: fig. 54 @522 is electrically connected to 518], the use sensing module [Agarwal: fig. 2A @181 is electrically connected to 190], and the ambient light sensor [fig. 1 @130] are electrically connected to the processor [fig. 1 @120].

Claim 8 (Currently Amended), Chang in view of Li and Agarwal teaches the method of Claim 7, further comprising:
continuously sensing the vector change [Agarwal:¶0108, construed as acceleration in the x, y, or z axis] when the vector [Agarwal: ¶0108, z axis acceleration is equal to gravity, display facing down] perpendicular to the electrophoretic display panel is less than zero [Agarwal: ¶0108 teaches continuously measuring acceleration in x, y and z axis with display facing down].

Regarding Claim 9 (Currently Amended), Chang in view of Li and Agarwal teaches the method of Claim 7, further comprising:
continuously sensing the vector change [Agarwal:¶0108, construed as acceleration in the x, y, or z axis] when the ambient light illumination is greater than a set value [Agarwal: ¶0108 teaches continuously measuring acceleration in x, y and z axis regardless of ambient light illumination which requires continuously sensing acceleration when the ambient light illumination is greater than a set value].

Regarding Claim 11 (New), Chang teaches a method of controlling screen brightness of a display device, comprising:
an electrophoretic display panel [fig. 1 @110] sensing ambient light illumination [¶0020] using an ambient light sensor [fig. 1 @130] 
Chang does not teach sensing a use signal of the display panel using a use sensing module; sensing a vector perpendicular to the display panel using the motion sensor when the use signal is received; sensing ambient light illumination when the vector perpendicular to the display panel is greater than or equal to zero; and increasing brightness of the display panel when the use signal is received, and the vector perpendicular to the display panel is greater than or equal to zero, and the ambient light illumination is less than or equal to a set value 
Li teaches a use sensing module configured to sense a use signal of the display panel [¶0041, “the electronic device may further detect in step 203 whether it is being actively used by the user”]; 
sensing a vector perpendicular to the display panel [fig. 2D @y, ¶0033, “The y axis is perpendicular to the display plane of the electronic device, the positive axis of the y-axis may point from the side of the display screen (front face of the electronic device, for example) and away from the electronic device and the xz plane”] using the motion sensor [fig. 5 @522] and receive the use signal [¶0041, “If the electronic device determines that the light sensor faces away from the light in step 202, the electronic device may further detect in step 203 whether it is being actively used by the user];
sensing ambient light illumination [fig. 2A @201] when the vector perpendicular to the display panel [fig. 2D @y] is greater than [¶0033] or equal to zero [device is in orientation of fig. 2E @236 when step 201 is performed]; and 
increasing brightness of the display panel [fig. 2 @205 AND 207] when the use signal is received [fig. 2A @203 is Yes], and the vector perpendicular to the display panel is greater than or equal to zero [device orientation remains constant in fig. 2E @236], and the ambient light illumination is less than or equal to a set value [ambient light remains at level used to determine the “reference backlight brightness” in fig. 2A @201]
Before the Application was filed it would  have been obvious  to one of ordinary skill in the art to incorporate the method steps of using sensors to determine the orientation of an ambient light sensor relative to a light source, as taught by Li, into the method taught by Chang in order to determine if the ambient light value measured by the device light sensor accurately reflects the actual ambient light level
Chang in view of Li does not teach sensing a vector perpendicular to the display panel when the use signal is received
Agarwal teaches sensing a vector perpendicular to the display panel [¶0108 teaches continuously sensing acceleration in the x, y, and z axis, using gravity sensing as value of the z axis and display facing direction] when the use signal is received [Li: fig. 2A @203 is performed as a step in the automatic (¶0003) brightness adjustment process.  The continuous acceleration sensing overlaps periodic use sensing]  
Before the application was filed it would  have been obvious to one of ordinary skill in the art to incorporate a motion sensor capable of detecting movement of the device as a vector change, as taught by Agarwal, into the display device taught by Chang in view of Li, in order to reference device orientation and movement to an inertial sensor that is independent of other objects.

Regarding Claim 12 (New), Chang in view of Li and Agarwal teaches the method of Claim 11, further comprising:
continually sensing the use signal [Agarwal:¶0108, construed as acceleration in the x, y, or z axis] when the vector perpendicular to the electrophoretic display [Agarwal: ¶0108, z axis acceleration is equal to gravity, display facing down] panel [fig. 1 @110] is less than zero [Agarwal: ¶0108 teaches continuously measuring acceleration in x, y and z axis with display facing down].

Regarding Claim 13 (New), Chang in view of Li and Agarwal teaches the method of Claim 11, further comprising:
continually sensing the use signal [Agarwal: ¶0108 teaches continuously measuring acceleration in x, y and z axis] when the ambient light illumination is greater than a set value [Agarwal: ¶0108 teaches continuously measuring acceleration in x, y and z axis regardless of ambient light illumination which requires continuously sensing acceleration when the ambient light illumination is greater than a set value].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li, Agarwal, and Han (US 2019/0333475).  All reference is to Chang unless otherwise indicated.

Regarding Claim 4 (Original), Chang in view of Li and Agarwal teaches the display device of Claim 1
Han teaches a display panel [fig. 7 @Second Display Area (¶0077 teaches transparent display)] disposed beneath or laterally adjacent [fig. 7 illustrates laterally adjacent] to the electrophoretic display panel [fig. 7 @First Display Area], and
the display panel being another electrophoretic display panel or a liquid crystal display panel [¶0067 teaches transparent display is a liquid crystal display]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to combine the display panels taught by Han with the display device taught by Chang in view of Li and Agarwal, in order to reduce power consumption by displaying simple content such as text on a low power electronic ink display content that requires colors or complex motion on the relatively power hungry LCD display.

Claims 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li, Agarwal, and Williams (US 2019/0251913).  All reference is to Chang unless otherwise indicated.

Regarding Claims 5 and 10 (Original), Chang in view of Li and Agarwal teaches the display device of Claim 1 and the method of Claim 7
Williams teaches a front light module disposed over the electrophoretic display panel [¶0029, “The front reading lights can be implemented with any suitable light source, but in one embodiment include eight LEDs mounted just above the e-ink display”], and 
the processor increasing the brightness of the electrophoretic display panel through the front light module [¶0023, “ the reading light can also be engaged using the touch screen features of the device … In addition, a slide bar control may also be provisioned in the touch screen user interface to allow the user to adjust the brightness of the light”] 


Regarding Claim 14 (New), Chang in view of Li and Agarwal teaches the method of Claim 11, 
Chang in view of Li and Agarwal does not teach increasing the brightness of the electrophoretic display panel is conducted by a front light module
Williams teaches increasing the brightness of the electrophoretic display panel [¶0023, “ the reading light can also be engaged using the touch screen features of the device … In addition, a slide bar control may also be provisioned in the touch screen user interface to allow the user to adjust the brightness of the light”] is conducted by a front light module [¶0029, “The front reading lights can be implemented with any suitable light source, but in one embodiment include eight LEDs mounted just above the e-ink display”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate front display lights, as taught by Williams, into the display device taught by Chang in view of Li and Agarwal, in order reflect a greater amount of light off the display back to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694        


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694